Exhibit 10.6

 

MORGAN STANLEY SENIOR

FUNDING, INC.

1585 Broadway

New York, NY 10036

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

One Bryant Park

New York, NY 10036

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

 

BARCLAYS

745 Seventh Avenue

New York, NY 10019

CONFIDENTIAL

October 18, 2013

Crown Castle International Corp.

1220 Augusta Drive

Suite 600

Houston, TX 77057

Attention: Jay A. Brown

Project Bennett

$3,400,000,000 Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), Bank of
America, N.A. (“BofA”), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”), JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities LLC
(“JPMorgan”), Barclays Bank PLC (“Barclays”), SunTrust Bank (“SunTrust”), The
Royal Bank of Scotland plc (“RBS”), Credit Agricole Corporate and Investment
Bank (“Credit Agricole”), Royal Bank of Canada (“Royal Bank”), Toronto Dominion
(New York) LLC (“TD”), TD Securities (USA) LLC (“TDS”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“BOTM”), Deutsche Bank AG Cayman Islands Branch (“DB
Cayman”), PNC Bank, National Association (“PNCB”), PNC Capital Markets, LLC
(“PNC”) and Sumitomo Mitsui Banking Corporation (“SMBC” and, together with
Morgan Stanley, MLPFS, JPMorgan, Barclays, SunTrust, RBS, Credit Agricole, Royal
Bank, TDS, BOTM, DB Cayman, and PNC and the Additional Committed Lender (as
defined below), “we” or “us”) that you intend to consummate the Transactions
(such term and each other capitalized term used but not defined herein having
the meanings assigned to them in the Term Sheets (as defined below)).

In connection with the Transactions, each of Morgan Stanley, BofA, JPMCB,
Barclays, SunTrust, RBS, Credit Agricole, Royal Bank, TD, BOTM, DB Cayman, PNCB
and SMBC (in such capacity, a “Committed Lender” and, together with any other
Additional Committed Lender appointed as described below, collectively, the
“Committed Lenders”) hereby



--------------------------------------------------------------------------------

commits to provide the amount set forth across from such institution’s name on
Schedule I hereto of the Bridge Facility upon the terms and subject to the
conditions set forth or referred to in this commitment letter (this “Commitment
Letter”) and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit A (the “Bridge Facility Term Sheet” and, together with the Summary of
Conditions Precedent attached hereto as Exhibit B (the “Conditions Exhibit”),
the “Term Sheets”). Those matters that are not covered by or made clear under
the provisions hereof and of the Term Sheets are subject to the approval and
agreement of us and you. The commitments of each Committed Lender in respect of
the Bridge Facility shall be several and not joint.

You hereby appoint each of Morgan Stanley, MLPFS and JPMorgan to act, and each
of Morgan Stanley, MLPFS and JPMorgan hereby agrees to act, as an active joint
lead arranger and an active joint bookrunner for the Bridge Facility, upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter and in the Term Sheets. You also hereby appoint Barclays to act, and
Barclays hereby agrees to act, as a passive joint lead arranger and a passive
joint bookrunner for the Bridge Facility, upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter and in the Term
Sheets. You also hereby appoint Morgan Stanley to act, and Morgan Stanley hereby
agrees to act, as sole administrative agent for the Bridge Facility, upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter and in the Term Sheets. Each of Morgan Stanley, MLPFS, JPMorgan and
Barclays, in such capacities, will perform the duties and exercise the authority
customarily performed and exercised by it in such roles. It is further agreed
that Morgan Stanley shall have “left side” designation and shall appear on the
top left of any Information Materials (as defined below) and all other offering
or marketing materials in respect of the Bridge Facility. It is further
understood and agreed that, in each case except as otherwise expressly provided
above, the Committed Lenders will be listed in order of economics and, among
Committed Lenders with the same economics, will be listed alphabetically on the
second, third, fourth or fifth lines, as necessary, of the cover of any
Information Materials and all other offering or marketing materials in respect
of the Bridge Facility. It is understood and agreed that (a) no additional
agents, co-agents, arrangers, co-arrangers, managers, co-managers, bookrunners
or co-bookrunners will be appointed and no other titles will be awarded in
connection with the Bridge Facility and (b) no compensation (other than as
expressly contemplated by this Commitment Letter, the Term Sheets or the Fee
Letter referred to below) will be paid in connection with the Bridge Facility,
in each case unless you and we so reasonably agree; provided, however, that,
within 10 days of the date hereof, you may allocate to one additional financial
institution (an “Additional Committed Lender”) up to 0.50% of the economics of
the Bridge Facility (with any such allocation to an Additional Committed Lender
ratably reducing the economics of the Bridge Facility that are allocated to
Morgan Stanley, BofA, JPMCB and Barclays) as determined by you in consultation
with Morgan Stanley, BofA, JPMCB and Barclays (it being understood and agreed
that, to the extent you appoint an Additional Committed Lender, the commitments
allocated to each of Morgan Stanley, BofA, JPMCB and Barclays (but not, for
purposes of clarity, any other Committed Lender) in respect of the Bridge
Facility will be permanently reduced ratably by the amount of the commitments
allocated to such Additional Committed Lender or its affiliate, as applicable,
upon the execution by such Additional Committed Lender or such affiliate, as
applicable, of customary joinder

 

2



--------------------------------------------------------------------------------

documentation and, thereafter, the Additional Committed Lender or affiliate, as
applicable, shall constitute a “Committed Lender” hereunder and under the Fee
Letter).

We reserve the right, prior to or after the execution of definitive
documentation for the Bridge Facility (the “Senior Bridge Credit
Documentation”), to syndicate all or a portion of the Committed Lenders’
commitments hereunder to one or more financial institutions identified by us in
consultation with you that will become parties to such definitive documentation
(the financial institutions becoming parties to such definitive documentation,
together with the Committed Lenders, being collectively referred to as the
“Lenders”), it being understood and agreed that we will not syndicate to those
persons that are identified in writing to us on or prior to the date hereof
(collectively, the “Disqualified Institutions”); provided, however, that,
notwithstanding our right to syndicate the Bridge Facility and receive
commitments with respect thereto, (a) no Committed Lender shall be relieved,
released or novated from its obligations hereunder (including its obligation to
fund the Bridge Facility on the Bridge Funding Date (as defined in the Bridge
Facility Term Sheet)) in connection with any syndication, assignment or
participation of the Bridge Facility, including its commitment in respect
thereof, until after the initial funding under the Bridge Facility on the Bridge
Funding Date has occurred, (b) no assignment or novation shall become effective
with respect to all or any portion of any Committed Lender’s commitment in
respect of the Bridge Facility until the initial funding of the Bridge Facility
and (c) unless you otherwise agree in writing, each Committed Lender shall
retain exclusive control over all rights and obligations with respect to its
commitment in respect of the Bridge Facility, including all rights with respect
to consents, modifications, supplements, waivers and amendments, until the
initial funding of the Bridge Facility on the Bridge Funding Date has occurred.
We may decide to commence syndication efforts promptly, and you agree, until the
date that is 45 days after the Bridge Funding Date (the “Syndication Date”),
actively to assist us in completing a timely and orderly syndication reasonably
satisfactory to us and you. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing banking relationships, (b) direct contact during
the syndication between your senior management, representatives and advisors, on
the one hand, and the proposed Lenders, on the other hand, in all cases at times
and locations to be mutually agreed upon, (c) your assistance in the preparation
of a customary Confidential Information Memorandum for the Bridge Facility and
other customary marketing materials to be used in connection with the
syndication (collectively, the “Information Materials”), (d) the hosting, with
us, of not more than three meetings or telephone conferences with prospective
Lenders at times and locations to be mutually agreed upon, (e) using your
commercially reasonable efforts to procure ratings for the Bridge Facility and
the Notes from each of Standard & Poor’s Ratings Services, a subsidiary of
McGraw-Hill Financial Inc., and Moody’s Investors Service, Inc. prior to the
launch of general syndication and (f) there being no competing issues,
offerings, placements or arrangements of debt securities or commercial bank or
other credit facilities of you being issued, offered, placed or arranged (other
than the Bridge Facility and the Notes (or any other debt securities issued to
refinance the Bridge Facility in whole or in part)) without the consent of the
Lead Arrangers if such issuance, offering, placement or arrangement could
reasonably be expected to materially impair the primary syndication of the
Bridge Facility or the Notes Issuance. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, but

 

3



--------------------------------------------------------------------------------

without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood and agreed that neither the commencement nor
completion of the syndication of the Bridge Facility, nor the obtaining of the
ratings referenced above, nor any other provision of this paragraph, shall
constitute a condition to the commitments hereunder or the funding of the Bridge
Facility on the Bridge Funding Date.

It is understood and agreed that the Lead Arrangers will, after consultation
with you, manage all aspects of the syndication, including selection of Lenders
(subject to your consultation rights as set forth in the fourth paragraph of
this Commitment Letter, but which Lenders may not be Disqualified Institutions),
determination of when the Lead Arrangers will approach potential Lenders and the
time of acceptance of the Lenders’ commitments, the final allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide to the Committed Lenders all customary
information with respect to you and your subsidiaries and the Transactions,
including all financial information and projections (the “Projections”), as the
Lead Arrangers may reasonably request in connection with the structuring,
arrangement and syndication of the Bridge Facility. If reasonably requested by
the Lead Arrangers, you agree to assist the Lead Arrangers in preparing a
customary additional version of the Confidential Information Memorandum (the
“Public Side Version”) to be used by prospective Lenders’ public-side employees
and representatives (such Lenders, “Public-Siders”; all other Lenders,
“Private-Siders”) who do not wish to receive material non-public information
(within the meaning of the United States Federal or State securities laws) with
respect to you and your affiliates and any of your or their respective
securities (such material non-public information, “MNPI”) and who may be engaged
in investment and other market-related activities with respect to your or your
affiliates’ securities or loans. It is understood and agreed that, in connection
with your assistance described above, (i) customary authorization letters will
be included in the Confidential Information Memorandum that authorize the
distribution of the Confidential Information Memorandum to prospective Lenders
and confirm that the Public Side Version does not include MNPI and (ii) the
Public Side Version will contain customary language exculpating us and our
affiliates and you and your affiliates with respect to any liability related to
the use of the contents of the Public Side Version or any related marketing
material. You agree to identify that portion of the Information Materials that
may be distributed to Public-Siders by clearly marking the same as “PUBLIC” (it
being understood and agreed that you shall not be under any obligation to mark
the Information Materials as “PUBLIC”). You acknowledge that the Lead Arrangers
will make available the Information Materials on a confidential basis to the
proposed syndicate of Lenders by posting such information on Intralinks, Debt X
or SyndTrack Online or by similar electronic means. You agree that the following
documents may be distributed to both Private-Siders and Public-Siders, unless
you advise the Lead Arrangers prior to their intended distribution that such
materials should only be distributed to Private-Siders and provided that you and
your counsel have been given a reasonable opportunity to review such documents:
(1) administrative materials prepared by us for prospective Lenders (such as a
lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (2) the Term Sheets and notification of changes in the Bridge
Facility’s terms and conditions, (3) the Patriot Act (as defined below) and
other similar “know your customer” information and (4) drafts and final versions
of the Senior Bridge Credit Documentation. If you advise the Lead Arrangers that

 

4



--------------------------------------------------------------------------------

any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you.

You hereby represent and covenant that (a) all written information (all such
information, other than the Projections and other than information of a general
economic or industry specific nature, the “Information”) that has been or will
be made available to us by or on behalf of you, when taken as a whole, is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements are made (giving effect to all supplements and updates provided
thereto) and (b) the Projections that have been or will be made available to us
by or on behalf of you have been and will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time made and at the time made available to us (it being understood that (i) the
Projections are as to future events and are not to be viewed as facts, (ii) the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, (iii) no assurance can be given that any
particular Projections will be realized and (iv) actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material). You agree that if
at any time from and including the date hereof until the Syndication Date, the
representation and covenant in the immediately preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished and such representation and covenant were being made at such time,
then you will promptly supplement the Information and the Projections so that
such representation and covenant would be correct in all material respects;
provided that any such supplementation shall cure any breach of such
representation and covenant. In arranging the Bridge Facility, including the
syndication of the Bridge Facility, we (A) will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof and (B) do not assume responsibility for the accuracy or
completeness of the Information or the Projections.

As consideration for the Committed Lenders’ commitments hereunder and the
agreement of the Committed Lenders and the Lead Arrangers to perform the
services described herein, you agree to pay (or cause to be paid) the fees as
set forth in the Fee Letter dated the date hereof and delivered herewith with
respect to the Bridge Facility (the “Fee Letter”). Once paid, except as
expressly provided in the Fee Letter, such fees shall not be refundable under
any circumstances.

The commitments of the Committed Lenders to fund the Bridge Facility on the
Bridge Funding Date and the agreement of the Committed Lenders and the Lead
Arrangers to perform the services described herein are subject solely to the
conditions set forth in the Conditions Exhibit (and no others).

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the Senior Bridge Credit Documentation or any other letter agreement or
other undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations and warranties the making and accuracy of which
shall be a condition to the

 

5



--------------------------------------------------------------------------------

availability of the Bridge Facility on the Bridge Funding Date shall be (i) such
of the representations and warranties made by the Seller with respect to the
Acquired Assets in the Purchase Agreement as are material to the interests of
the Lenders, but only to the extent that you (or the Purchaser, as applicable)
have the right to terminate your (or the Purchaser’s, as applicable) obligations
under the Purchase Agreement or not consummate the Acquisition as a result of a
breach of such representations and warranties in the Purchase Agreement (to such
extent, the “Specified Purchase Agreement Representations”) and (ii) the
Specified Representations (as defined below); provided, however, that, in the
event of a Pre-Acquisition Closing Date Funding, such representations and
warranties shall be limited solely to the Specified Representations; and (b) the
terms of the Senior Bridge Credit Documentation shall be in a form such that
they do not impair the availability of the Bridge Facility on the Bridge Funding
Date if the conditions described in the immediately preceding paragraph are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties of you set forth in the Senior Bridge Credit
Documentation relating to organization and powers; authorization and
enforceability, in each case, relating to the entering into and performance of
the Senior Bridge Credit Documentation; no conflict with material laws and
constituent documents; solvency as of the Bridge Funding Date (after giving
effect to the Transactions) of you and your subsidiaries on a consolidated
basis; Federal Reserve margin regulations and the Investment Company Act of
1940; anti-terrorism laws and the Patriot Act; OFAC; and FCPA. This paragraph,
and the provisions herein, shall be referred to as the “Certain Funds
Provisions”.

By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless each of us and our respective affiliates and each of our and their
respective Related Parties (as defined below) (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities or related
out-of-pocket expenses, joint or several, to which any such indemnified person
may become subject arising out of or in connection with this Commitment Letter,
the Term Sheets, the Fee Letter, the Transactions or the Bridge Facility or any
claim, litigation, investigation or proceeding relating to any of the foregoing
(any of the foregoing, a “Proceeding”), regardless of whether any such
indemnified person is a party thereto or whether a Proceeding is initiated by or
on behalf of a third party or you or any of your affiliates, and to reimburse
each such indemnified person upon demand for any reasonable and documented
out-of-pocket legal expenses of one firm of counsel for all such indemnified
persons, taken as a whole, and, if necessary, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole (and, solely in the case of an actual or perceived conflict of
interest where the indemnified person affected by such conflict informs you of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected indemnified person and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for such affected
indemnified person), in each case incurred in connection with defending any of
the foregoing; provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they (i) are found in a final and non-appealable judgment
of a court of competent jurisdiction to have resulted from the wilful
misconduct, bad faith or gross negligence of, or material breach of this
Commitment Letter or the Senior Bridge Credit Documentation by, such indemnified
person or (ii) result from a proceeding that does not involve an act or omission
by you or any of your affiliates and that is

 

6



--------------------------------------------------------------------------------

brought by an indemnified person against any other indemnified person (other
than claims against any arranger or agent in its capacity or in fulfilling its
roles as an arranger or agent hereunder or any similar role with respect to the
Bridge Facility) and (b) upon and subject to the consummation of the
Acquisition, to reimburse us for all reasonable and documented out-of-pocket
expenses (including the reasonable expenses of our due diligence investigation,
reasonable consultants’ fees and expenses, reasonable syndication expenses,
reasonable travel expenses and reasonable fees, disbursements and other charges
of one firm of counsel for all Committed Lenders and Lead Arrangers taken as a
whole) incurred in connection with the Bridge Facility and the preparation of
this Commitment Letter, the Term Sheets, the Fee Letter and the Senior Bridge
Credit Documentation. Notwithstanding any other provision of this Commitment
Letter, (1) no indemnified person shall be liable for any damages directly or
indirectly arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmissions systems, except to the extent such damages have resulted from the
wilful misconduct, bad faith or gross negligence of such indemnified person or
any Related Persons of such indemnified person and (2) without in any way
qualifying or limiting your indemnification obligations hereunder, neither you
nor any indemnified person shall be liable for any special, indirect,
consequential or punitive damages in connection with its activities related to
the Bridge Facility or the Transactions; provided that nothing in this sentence
shall relieve you of any obligation you may have under the terms hereof to
indemnify an indemnified person for any such damages asserted by an unaffiliated
third party. You shall not, without the prior written consent of the affected
indemnified person (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened Proceeding against
such indemnified person in respect of which indemnity could have been sought
hereunder by such indemnified person unless such settlement (i) includes an
unconditional release of such indemnified person in form and substance
reasonably satisfactory to such indemnified person from all liability or claims
that are the subject matter of such Proceeding and (ii) does not include any
statement as to any admission of fault. You shall not be liable for any
settlement of any pending or threatened Proceeding effected without your consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with your prior written consent, you agree to indemnify and hold harmless each
indemnified person from and against any and all losses, claims, damages,
liabilities, and related out-of-pocket expenses by reason of such settlement or
judgment in accordance with the other provisions of this paragraph. For purposes
hereof, “Related Parties” means, with respect to any person, the directors,
officers, employees, agents, trustees, managers, advisors, representatives and
controlling persons of such person.

You acknowledge that we and our respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. None of us
or any of our respective affiliates will use confidential information obtained
from you by virtue of the transactions contemplated by this Commitment Letter or
our other relationships with you in connection with the performance by us of
services for other companies, and none of us or any of our respective affiliates
will furnish any such information to other companies. You also acknowledge that
none of us or any of our respective affiliates has any obligation to use in
connection with the transactions contemplated

 

7



--------------------------------------------------------------------------------

by this Commitment Letter, or to furnish to you or your subsidiaries or
representatives, confidential information obtained by us from any other company
or person.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and us, on the other hand, is
intended to be or has been created in respect of any of the transactions
contemplated by this Commitment Letter and the Term Sheets, irrespective of
whether any of us has advised or is advising you on other matters, (b) we, on
the one hand, and you, on the other hand, have an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of any of us, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter and
the Term Sheets, (d) you have been advised that each of us is engaged in a broad
range of transactions that may involve interests that differ from your interests
and that none of us has an obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
(e) you have consulted your own legal, regulatory, tax and financial advisors to
the extent you have deemed appropriate in connection with the transactions
contemplated by this Commitment Letter and the Term Sheets and (f) you waive, to
the fullest extent permitted by law, any claims you may have against any of us
for breach of fiduciary duty or alleged breach of fiduciary duty in connection
with this Commitment Letter and the transactions contemplated hereby and by the
Term Sheets and agree that none of us shall have any liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors and that you shall not assert any such
claim against any of us.

You further acknowledge that each of us is a full service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, each of us may provide investment banking and other financial services
to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans) and other obligations of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any of us or any of our
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

This Commitment Letter and the commitments hereunder shall not be assignable by
you, and your obligations hereunder may not be delegated, without the prior
written consent of each of us, and any attempted assignment without such consent
shall be void. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of us and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (in “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart of this Commitment Letter. This
Commitment Letter, the Term Sheets and the Fee

 

8



--------------------------------------------------------------------------------

Letter supersede all prior understandings, whether written or oral, between us
with respect to the Bridge Facility. This Commitment Letter is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto and the parties required to be indemnified hereunder. This
Commitment Letter and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Commitment Letter and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Each of us may perform the duties and
activities described hereunder through any of our respective affiliates and the
provisions of the fourth preceding paragraph shall apply with equal force and
effect to any of such affiliates so performing any such duties or activities;
provided that with respect to the commitments hereunder, any assignments thereof
will not relieve any Committed Lender from any of its obligations hereunder
unless and until it or its affiliate shall have funded the portion of the
commitment so assigned.

Each of the parties hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind, whether in law or
equity, whether in contract or in tort or otherwise, against any Committed
Lender or its affiliates or any of their respective officers, directors,
employees, managers, agents and controlling persons in any way relating to the
Transactions, this Commitment Letter, the Term Sheets or the Fee Letter or the
performance of services hereunder or thereunder in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto hereby agrees
that service of any process, summons, notice or document by registered mail
addressed to such party shall be effective service of process for any suit,
action or proceeding brought in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any such action, litigation or proceeding brought in any such court and
any claim that any such action, litigation or proceeding has been brought in any
inconvenient forum. Each of the parties hereto hereby agrees that a final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon such party and may be enforced in any other
courts to whose jurisdiction such party is or may be subject, by suit upon
judgment.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
COMMITMENT LETTER, THE TERM SHEETS, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR THE PERFORMANCE OF SERVICES HEREUNDER OR
THEREUNDER (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS

 

9



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
COMMITMENT LETTER AND THE FEE LETTER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Senior Bridge Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter and the Term Sheets and as promptly as reasonably practicable, it being
acknowledged and agreed that the commitment provided hereunder is subject to
conditions precedent as provided herein.

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheets, the Fee Letter, the contents of any of the foregoing or
the activities of the Committed Lenders pursuant hereto or thereto to any person
without the prior approval of the Committed Lenders, except that you may
disclose (a) this Commitment Letter, the Term Sheets, the Fee Letter and the
contents hereof and thereof (i) to your directors, officers, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis,
(ii) to any prospective Additional Committed Lender and its officers, directors,
employees, attorneys, accountants and advisors, (iii) pursuant to the order of
any court or administrative agency or in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations (in which case you shall promptly notify us, in advance, to
the extent lawfully permitted to do so) and (iv) upon the request or demand of
any regulatory authority having jurisdiction over you (in which case you shall
promptly notify us, in advance, to the extent lawfully permitted to do so),
(b) this Commitment Letter, the Term Sheets and the contents hereof and thereof
(but not the Fee Letter or the contents thereof, except as otherwise provided in
clause (i) of this clause (b)) (i) to the Seller and its officers, directors,
employees, attorneys, accountants and advisors on a confidential and
need-to-know basis (provided that the Fee Letter and the contents thereof may be
provided to such persons if redacted in respect of the amounts, percentages and
basis points of compensation set forth therein) , (ii) in any prospectus or
other offering memorandum relating to the Notes in a manner to be mutually
agreed, (iii) in any public filing in connection with the Transactions and
(iv) to prospective Lenders or participants and to rating agencies in connection
with obtaining ratings for the Bridge Facility, (c) the aggregate fee amount
contained in the Fee Letter as part of a generic disclosure of aggregate sources
and uses related to fee amounts to the extent customary or required in marketing
materials or any public filing or any prospectus or other offering memorandum
(and only to the extent aggregated with all other fees and expenses of the
Transactions and not presented as an individual line item unless required by
applicable law) and (d) general disclosure regarding the aggregate commitments
of the Committed Lenders hereunder (including the amount of such commitments)
and the material terms (other than any fees paid to the Committed Lenders and
Lead Arrangers) and conditions of the Bridge Facility and the documentation
executed in connection therewith to the extent customary or required in any
public filing or press release.

 

10



--------------------------------------------------------------------------------

The Committed Lenders and their affiliates shall use all non-public information
received by them in connection with the Bridge Facility and the Transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter, the Term Sheets and the Fee Letter and shall treat
confidentially all such information; provided, however, that nothing herein
shall prevent them from disclosing any such information (a) to ratings agencies
on a confidential basis and in consultation with you, (b) to any Lenders or
participants or prospective Lenders or prospective participants, (c) pursuant to
the order of any court or administrative agency or in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable law or regulations (in which case, the applicable Committed Lender
or its affiliate, as the case may be, shall promptly notify you, in advance, to
the extent lawfully permitted to do so), (d) upon the request or demand of any
regulatory authority having jurisdiction over them (in which case the applicable
Committed Lender or its affiliate, as the case may be, shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (e) to the respective Related Parties of any Committed Lender who need
to know such information in connection with the Transactions and are informed of
the confidential nature of such information and who agree (which agreement may
be oral or pursuant to company policy) to be bound by the terms of this
paragraph (or language substantially similar to this paragraph), (f) to any
Committed Lender’s affiliates (provided that any such affiliate is advised of
its obligation to retain such information as confidential, and the applicable
Committed Lender shall be responsible for its affiliates’ compliance with this
paragraph) solely in connection with the Transactions, (g) to the extent any
such information becomes publicly available other than by reason of disclosure
by any Committed Lender, its affiliates or any of their respective Related
Parties in breach of this Commitment Letter, (h) to the extent such information
is received by any Committed Lender from a third party that is not, to such
Committed Lender’s knowledge, subject to a confidentiality obligation to you
with respect to such information, (i) in connection with the exercise of
remedies to the extent relating to this Commitment Letter, the Term Sheet or the
Fee Letter and (j) for purposes of establishing a “due diligence” defense;
provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on the terms set
forth in this paragraph or as is otherwise reasonably acceptable to you). The
obligations of the Committed Lenders under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions of the Senior
Bridge Credit Documentation upon the initial funding thereunder and shall, in
any event, terminate two years after the date hereof.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001), as subsequently
amended and reauthorized) (the “Patriot Act”), each of the Lenders may be
required to obtain, verify and record information that identifies you, which
information may include your name and address and other information that will
allow each of the Lenders to identify you in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective for each of the Lenders.

 

11



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to
the Lead Arrangers executed original copies (or facsimiles or other electronic
copies in “pdf” or “tif” format thereof) of this Commitment Letter and the Fee
Letter not later than 5:00 p.m., New York City time, on October 25, 2013. The
commitments hereunder will expire at such time in the event that the Lead
Arrangers have not received such executed original copies (or facsimiles or
other electronic copies in “pdf” or “tif” format thereof) in accordance with the
immediately preceding sentence. In the event that the borrowing under the Bridge
Facility does not occur on or before April 16, 2014 (or, July 15, 2014, if the
Termination Date (as defined in the Purchase Agreement) is extended pursuant to
Section 12.1(b) of the Purchase Agreement (such extension, the “Commitment Date
Extension”)) or such earlier date on which the Acquisition is consummated or the
Purchase Agreement is terminated, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless the Committed Lenders
shall agree to an extension. The syndication, compensation, reimbursement,
indemnification, jurisdiction, governing law, waiver of jury trial, no fiduciary
relationship and, except as expressly set forth above, confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether Senior Bridge Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder. You may terminate this Commitment Letter
and/or any Committed Lender’s commitment with respect to the Bridge Facility (or
a portion thereof) at any time subject to the provisions of the immediately
preceding sentence.

[The remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By  

/s/ Robbie Pearson

  Name:   Robbie Pearson   Title:   Vice President

 

13



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By  

/s/ Russ Bunting

  Name:   Russ Bunting   Title:   Director

 

14



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Russ Bunting

  Name:   Russ Bunting   Title:   Director

 

15



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By  

/s/ Goh Siew Tan

  Name:   Goh Siew Tan   Title:   Vice President

 

16



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC By  

/s/ Vivek Lal

  Name:   Vivek Lal   Title:   Vice President

 

17



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By  

/s/ Christina Park

  Name: Christina Park   Title:

 

18



--------------------------------------------------------------------------------

SUNTRUST BANK By  

/s/ Jeffrey Titus

  Name:   Jeffrey Titus   Title:   Managing Director

 

19



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By  

/s/ Matthew Pennachio

  Name:   Matthew Pennachio   Title:   Director

 

20



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By  

/s/ Tanya Crossley

  Name:   Tanya Crossley   Title:   Managing Director By  

/s/ Kestrina Budina

  Name:   Kestrina Budina   Title:   Director

 

21



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By  

/s/ Jeffrey H. Gelles

  Name:   Jeffrey H. Gelles   Title:   Managing Director

 

22



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By  

/s/ Robyn Zeller

  Name:   Robyn Zeller   Title:   Vice President

 

TD SECURITIES (USA) LLC By  

/s/ Robyn Zeller

  Name:   Robyn Zeller   Title:   Managing Director

 

23



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Jose Carlos

  Name:   Jose Carlos   Title:   Director

 

24



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By  

/s/ Catherine Madigan

  Name:   Catherine Madigan   Title:   Managing Director By  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director

 

25



--------------------------------------------------------------------------------

PNC CAPITAL MARKETS, LLC By  

/s/ John F. Broeren

  Name:   John F. Broeren   Title:   Managing Director

 

PNC BANK, NATIONAL ASSOCIATION By  

/s/ Thomas Kondrat

  Name:   Thomas Kondrat   Title:  

 

26



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By  

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director

 

27



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

Crown Castle International Corp. By  

/s/ Jay A. Brown

  Name:   Jay A. Brown   Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

28



--------------------------------------------------------------------------------

Schedule 1 – Commitments

 

Committed Lender

   Commitment Amount  

Bank of America, N.A.

   $ 650,820,896.00   

Morgan Stanley

     650,820,896.00   

JPMorgan Chase Bank, N.A.

     650,820,896.00   

Barclays Bank PLC

     342,537,313.00   

SunTrust Bank

     221,000,000.00   

The Royal Bank of Scotland plc

     170,000,000.00   

Credit Agricole Corporate and Investment Bank

     170,000,000.00   

Royal Bank of Canada

     170,000,000.00   

Toronto Dominion (New York) LLC

     170,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     85,000,000.00   

Deutsche Bank AG Cayman Islands Branch

     68,000,000.00   

PNC Bank, National Association

     34,000,000.00   

Sumitomo Mitsui Banking Corporation

     17,000,000.00      

 

 

 

TOTAL

   $ 3,400,000,000.00      

 

 

 

 

29



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

October 18, 2013

Project Bennett

$3,400,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions1

 

Borrower:    The borrower under the Bridge Facility (as defined below) will be
Crown Castle International Corp., a Delaware corporation (the “Borrower”).
Transactions:   

Pursuant to a Master Agreement (the “Purchase Agreement”) to be entered into
between Borrower and AT&T Inc., a Delaware corporation (the “Seller”), Borrower
will acquire (the “Acquisition”) pursuant to a long-term lease arrangement or
asset purchase arrangement certain of the Seller’s Towers (the “Acquired
Assets”) for aggregate cash consideration consisting of $4,850,000,000 (the
“Purchase Price”).

 

In connection with the Acquisition, (a) the Borrower will issue at least
$1,055,200,000 in gross cash proceeds (the “Initial Equity Proceeds”) of its
common or preferred equity securities or enter into other equity financing
arrangements (and, in the case of preferred equity securities or such other
equity financing arrangements, on terms reasonably satisfactory to the Lead
Arrangers) (collectively, the “Equity Offering”), (b) the Borrower will either
(i) issue up to $3,400,000,000 in aggregate principal amount of its senior
unsecured notes (the “Notes”) in a public offering or in a Rule 144A or other
private placement (the “Notes Issuance”) or (ii) borrow up to $3,400,000,000,
less the Excess Equity Proceeds (as defined below) and the gross cash proceeds
from the Notes Issuance on or prior to the Bridge Funding Date (as defined
below), if any, in aggregate principal amount of senior unsecured bridge loans
(the “Initial Bridge Loans”) under a new senior unsecured bridge facility (the
“Bridge Facility”), (c) Crown Castle Operating Company, a wholly-owned
subsidiary of the Borrower (“CCOC”), will borrow revolving loans in an aggregate
amount up to $1,000,000,000 pursuant to the Credit Agreement dated as of January
31, 2012 (and as amended, restated, supplemented or otherwise modified from time
to time),

 

1 

Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit A is attached,
including the other exhibits thereto (the “Commitment Letter”).



--------------------------------------------------------------------------------

   among the Borrower, CCOC, as borrower, the lenders and issuing banks party
thereto, The Royal Bank of Scotland plc, as administrative agent, and Morgan
Stanley Senior Funding Inc., as co-documentation agent, as amended (the
“Revolver Borrowing”) and (d) the Borrower will apply the proceeds from the
Equity Offering, the Notes Issuance, the Initial Bridge Loans and the Revolver
Borrowing, together with cash on hand on the date on which the Acquisition is
consummated (the “Acquisition Closing Date”), to (i) fund the Purchase Price,
(ii) redeem or repurchase some or all of the Borrower’s 7.125% Senior Notes due
2019 and (iii) pay the fees and expenses incurred in connection with the
Transactions (as defined below) (the “Transaction Costs”). The aggregate
commitments under the Bridge Facility shall be permanently reduced
dollar-for-dollar by an amount equal to the gross cash proceeds (including any
proceeds in escrow) received from the Notes Issuance subsequent to the date
hereof and on or prior to the Bridge Funding Date. In addition, in the event the
aggregate gross cash proceeds of the Equity Offering exceed the Initial Equity
Proceeds (the “Excess Equity Proceeds”), the aggregate commitments under the
Bridge Facility shall be permanently reduced dollar-for-dollar by an amount
equal to the Excess Equity Proceeds. The transactions described in clauses
(a) through (d) of this paragraph, together with the Acquisition, are
collectively referred to herein as the “Transactions”. Administrative Agent:   
Morgan Stanley Senior Funding, Inc. will act as sole administrative agent for
the Bridge Facility (in such capacity, the “Administrative Agent”) for a
syndicate of financial institutions (other than the Disqualified Institutions)
(the “Bridge Lenders”), and will perform the duties customarily associated with
such role.

 

2



--------------------------------------------------------------------------------

Joint Lead Arrangers and Joint Bookrunners:    Morgan Stanley Senior Funding,
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities
LLC, Barclays Bank PLC and the other joint lead arrangers and joint bookrunners
appointed pursuant to the Commitment Letter, will act as joint lead arrangers
and joint bookrunners for the Bridge Facility (each in such capacity, a “Lead
Arranger” and, collectively in such capacities, the “Lead Arrangers”) and will
perform the duties customarily associated with such roles; provided that with
respect to the Bridge Facility, each of Morgan Stanley Senior Funding, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC shall be active joint lead arrangers and joint bookrunners and Barclays Bank
PLC shall be a passive joint lead arranger and joint bookrunner. Use of
Proceeds:    The proceeds of the Equity Offering, the Notes Issuance, the
Initial Bridge Loans and the Revolver Borrowing, together with cash on hand at
the Borrower on the Acquisition Closing Date, will be used by the Borrower on
the Acquisition Closing Date to pay the Transaction Costs, to fund the Purchase
Price and to redeem or repurchase some or all of the Borrower’s outstanding
7.125% Senior Notes due 2019. Availability:   

The Initial Bridge Loans shall be made in a single drawing on the Acquisition
Closing Date substantially simultaneously with the consummation of the
Acquisition or, at the request of the Borrower, on the business day prior to the
anticipated Acquisition Closing Date (a “Pre-Acquisition Closing Date Funding”).
The date on which the Initial Bridge Loans are funded, whether on or prior to
the Acquisition Closing Date, the “Bridge Funding Date”.

 

In the event of a Pre-Acquisition Closing Date Funding, the net proceeds of such
drawing shall be maintained by the Borrower in a segregated deposit account
until the Acquisition Closing Date. The Senior Bridge Credit Documentation shall
(a) include an affirmative covenant requiring the Borrower to utilize the
proceeds of the Initial Bridge Loans solely for the purposes described under the
caption “Use of Proceeds” above and (b) provide that, in the event the
Acquisition Closing Date Conditions (as defined in Exhibit B to the Commitment
Letter) are not satisfied (or otherwise waived) within five business days of the
Bridge Funding Date, the Borrower shall promptly prepay in full all outstanding
Initial Bridge Loans.

 

3



--------------------------------------------------------------------------------

Ranking:    The Initial Bridge Loans will be senior unsecured debt of the
Borrower and will rank pari passu with all other senior unsecured debt of the
Borrower and senior to all future subordinated debt of the Borrower. Guarantees:
   None. Collateral:    None. Interest Rates and Fees:    As set forth on
Annex I hereto. Default Rate:    With respect to overdue principal, interest,
fees or other amounts, the applicable interest rate plus 2.00% per annum.
Amortization:    None. Maturity Date/Exchange:   

The Initial Bridge Loans shall initially mature on the 364-day anniversary of
the Bridge Funding Date (the “Initial Maturity Date”).

 

If any Initial Bridge Loan has not been repaid in full on or prior to the
Initial Maturity Date and no bankruptcy event of default (with respect to the
Borrower) then exists, such Initial Bridge Loan shall automatically be converted
into a senior unsecured term loan (collectively, the “Extended Term Loans” and,
together with the Initial Bridge Loans, the “Bridge Loans”) due on the 8-year
anniversary of the Bridge Funding Date (the “Extended Maturity Date”). The
Extended Term Loans will be governed by the provisions of the Senior Bridge
Credit Documentation (as defined below) and, except as otherwise set forth in
Annex II, will have the same terms as the Initial Bridge Loans.

 

The lenders in respect of such Extended Term Loans will have the option, upon
not less than 5 business days notice, at any time or from time to time after the
Initial Maturity Date, to receive, in exchange for such Extended Term Loans,
senior unsecured exchange notes (the “Exchange Notes”) having an equal principal
amount and that will be issued pursuant to an indenture having terms, to the
extent not expressly set forth in Annex II, consistent with and substantially
similar to those set forth in the 5.25% Indenture (as defined below); provided
that the Borrower may defer the issuance of the Exchange Notes until such time
as the Borrower has received requests to issue an aggregate principal amount of
Exchange Notes equal to at

 

4



--------------------------------------------------------------------------------

   least $100,000,000.    The Initial Bridge Loans, the Extended Term Loans and
the Exchange Notes shall rank pari passu for all purposes. Mandatory
Prepayments:   

The Borrower will be required to prepay Initial Bridge Loans on a pro rata
basis, at par plus accrued and unpaid interest, from: (a) 100% of the net cash
proceeds of (x) the Notes Issuance or the issuance of any other Securities (as
defined in the Fee Letter) and (y) any other debt for borrowed money incurred by
the Borrower and its subsidiaries (other than borrowings under existing credit
facilities (including the Revolver Borrowing) and indebtedness incurred in the
ordinary course of business), (b) 100% of the net cash proceeds from issuances
of public equity by the Borrower and (c) 100% of the net cash proceeds from any
non-ordinary course asset sales or other disposition (including as a result of
casualty or condemnation) by the Borrower and its subsidiaries, in each case,
that are effected after the Bridge Funding Date and subject to exceptions
(including, in the case of clause (c), reinvestment rights) and baskets
consistent with the Documentation Considerations (as defined below) to be
agreed.

 

In addition, the Borrower will also be required to offer to repay the Initial
Bridge Loans upon the occurrence of a change of control (to be defined in a
manner consistent with the Documentation Considerations) at 100% of the
outstanding principal amount thereof plus accrued and unpaid interest.

Optional Prepayments:    The Initial Bridge Loans may be prepaid, in whole or in
part, at the option of the Borrower, at par plus accrued and unpaid interest.
Senior Bridge Credit Documentation:    The definitive financing documentation
for the Bridge Facility (the “Senior Bridge Credit Documentation”) shall contain
the terms and conditions set forth in the Commitment Letter and such other terms
as the Borrower and the Lead Arrangers shall agree; it being understood and
agreed that the Senior Bridge Credit Documentation will be customary for
unsecured bridge facilities of this type and, to the extent not expressly set
forth in this Term Sheet, will contain terms and conditions (including with
respect to covenants and events of default) consistent with and substantially
similar to those set forth in the Indenture dated as of October 15, 2012,
between the Borrower and

 

5



--------------------------------------------------------------------------------

   The Bank of New York Mellon Trust Company, N.A., as Trustee, relating to the
Borrower’s 5.25% Senior Notes due 2023 (the “5.25% Indenture”) filed with the
Securities and Exchange Commission on October 16, 2012 (collectively, the
“Documentation Considerations”). Representations and Warranties:    The Senior
Bridge Credit Documentation will contain customary representations and
warranties for similar transactions; provided that the only representations and
warranties the making and accuracy of which shall be a condition to the
availability of the Bridge Facility on the Bridge Funding Date shall be the
Specified Purchase Agreement Representations and the Specified Representations
(or, in the event of a Pre-Acquisition Closing Date Funding, solely the
Specified Representations). Conditions Precedent to Initial Borrowing:   
Limited to those specified in the Conditions Exhibit. Affirmative Covenants:   
The Senior Bridge Credit Documentation will contain affirmative covenants that
are consistent with the Documentation Considerations. Negative Covenants:    The
Senior Bridge Credit Documentation will contain negative covenants that are
consistent with the Documentation Considerations. Financial Covenants:    None.
Events of Default:   

The Senior Bridge Credit Documentation will contain events of default (including
grace period and threshold amounts) that are consistent with the Documentation
Considerations.

 

If an event of default (other than a bankruptcy event of default) shall occur
and be continuing, the Administrative Agent (with the consent of the Required
Bridge Lenders (as defined below)), by written notice to the Borrower, may
declare the principal of, and all accrued interest on, all Bridge Loans to be
due and payable immediately. If a bankruptcy event of default (with respect to
the Borrower) occurs, the principal of and accrued interest on the Bridge Loans
will be immediately due and payable without any notice, declaration or other act
on the part of the holders of the Bridge Loans. An acceleration notice may be
annulled and past defaults (except for monetary defaults not yet cured) may be
waived by the Required Bridge

 

6



--------------------------------------------------------------------------------

   Lenders. Voting:    Amendments and waivers of the Senior Bridge Credit
Documentation will require the approval of Bridge Lenders holding more than
50% of the aggregate principal amount of the then outstanding Bridge Loans (the
“Required Bridge Lenders”), except that (a) the consent of each Bridge Lender
directly and adversely affected thereby shall be required with respect to
(i) reductions in the principal of any Bridge Loan owed to such Bridge Lender,
(ii) except as contemplated under “Maturity Date/Exchange” above, extensions of
the Initial Maturity Date, the Extended Maturity Date or the due date of any
interest or fee payment, (iii) reductions in the rate of interest or the amount
of any fees or other amounts owed to such Bridge Lender, (iv) additional
restrictions on the rights to exchange Extended Term Loans for Exchange Notes or
any amendment of the rate of such exchange, (v) changes in call dates or call
prices (other than notice provisions) and (vi) changes in pro rata sharing
provisions and (b) the consent of 100% of the Bridge Lenders shall be required
with respect to modifications of any voting percentages.    The Senior Bridge
Credit Documentation shall contain provisions allowing the Borrower to replace a
Bridge Lender in connection with amendments and waivers requiring the consent of
all Bridge Lenders or of all Bridge Lenders directly affected thereby (so long
as the consent of the Required Bridge Lenders has been obtained with respect to
such amendment or waiver). Cost and Yield Protection:    The Senior Bridge
Credit Documentation will contain customary cost and yield protection
provisions. Assignments and Participations:    Subject to the prior approval of
the Administrative Agent (such approval not to be unreasonably withheld) and
compliance with applicable securities laws, the Bridge Lenders will have the
right to assign Bridge Loans (other than to any Disqualified Institution or a
natural person) in consultation with (but without the consent of) the Borrower;
provided, however, that prior to the Initial Maturity Date, unless a Demand
Failure Event (as defined in the Fee Letter) or a payment or bankruptcy event of
default has occurred and is continuing, the consent of the Borrower shall be
required with respect to any assignment if, subsequent thereto, the Committed
Lenders would hold, in the aggregate, less than 51% of the outstanding

 

7



--------------------------------------------------------------------------------

   Initial Bridge Loans.    The Senior Bridge Credit Documentation shall provide
that, so long as no default or event of default is continuing, Bridge Loans may
be purchased by and assigned to the Borrower or any of its subsidiaries through
(a) any offer to purchase or take by assignment open to all Bridge Lenders on a
pro rata basis in accordance with customary procedures to be agreed and/or (b)
open market purchases on a non pro rata basis; provided that Bridge Loans owned
or held by the Borrower or any of its subsidiaries shall be cancelled for all
purposes.    The Bridge Lenders will have the right to participate their Bridge
Loans (other than to any Disqualified Institution or a natural person) without
restriction, other than customary voting limitations. Participants will have the
same benefits as the selling Bridge Lenders would have (and will be limited to
the amount of such benefits) with regard to yield protection and increased
costs, subject to customary limitations and restrictions. Expenses and
Indemnification:   

Upon and subject to the funding of the Bridge Facility, the Borrower will pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Lead Arrangers, the Bridge Lenders and their respective affiliates associated
with the syndication of the Bridge Facility, the preparation, negotiation,
execution, delivery and administration of the Senior Bridge Credit Documentation
and amendments, modifications and waivers thereof (including the reasonable
fees, disbursements and other charges of one firm of counsel to the
Administrative Agent and its affiliates). In addition, all out-of-pocket
expenses of the Administrative Agent, the Lead Arrangers and the Bridge Lenders
(including the fees, disbursements and other charges of counsel to any of the
foregoing) for enforcement costs associated with the Bridge Facility are to be
paid by the Borrower.

 

The Borrower will indemnify the Lead Arrangers, the Administrative Agent, the
Bridge Lenders and their respective affiliates and each of their respective
directors, officers, employees, trustees, agents, managers, representatives,
controlling persons and advisors and hold them harmless from and against all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of a single counsel for all the indemnified persons
and one local counsel for all the

 

8



--------------------------------------------------------------------------------

   indemnified persons in each relevant local jurisdiction (and, in the case of
an actual or perceived conflict of interest where the indemnified person
affected by such conflict informs you of such conflict and retains its own
counsel, of another firm of counsel for such affected indemnified person)) of
any such indemnified person arising out of, in connection with, or as a result
of, the Transactions, including the financings contemplated thereby, or any
transactions connected therewith or any claim, litigation, investigation or
proceeding (regardless of whether any such indemnified person is a party thereto
and regardless of whether such claim, litigation, investigation or proceeding is
brought by a third party or by the Borrower or any of its subsidiaries) that
relate to any of the foregoing; provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they (i) are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the wilful
misconduct, bad faith or gross negligence of, or material breach of the
Commitment Letter or the Senior Bridge Credit Documentation by, such indemnified
person or (ii) result from a proceeding that does not involve an act or omission
by the Borrower or any of its affiliates and that is brought by an indemnified
person against any other indemnified person (other than claims against any
arranger or agent in its capacity or in fulfilling its roles as an arranger or
agent pursuant to the Commitment Letter or any similar role with respect to the
Bridge Facility). Governing Law and Forum:    New York.

 

9



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:   

On or prior to the Initial Maturity Date, the Initial Bridge Loans will accrue
interest at a rate per annum equal to Adjusted LIBOR (as defined below) plus
5.25%.

 

Such spread over Adjusted LIBOR will increase by 50 bps at the end of the first
3-month period following the Bridge Funding Date and at the end of each 3-month
period thereafter (through, but not including, the Initial Maturity Date).

 

Notwithstanding anything to the contrary, the interest rate applicable to the
Initial Bridge Loans shall not exceed the Total Cap (as defined in the Fee
Letter).

   Following the Initial Maturity Date, all outstanding Extended Term Loans will
accrue interest at the rate provided therefor under the heading “Interest Rate”
on Annex II hereto.   

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

 

Interest will be payable in cash in arrears (a) for the Initial Bridge Loans, at
the end of each 3-month interest period and on the Initial Maturity Date and (b)
for the Extended Term Loans, semi-annually commencing on the date that is 6
months after the Initial Maturity Date and on the final maturity date.

   “Adjusted LIBOR” means for each 3-month period after the Bridge Funding Date,
the greater of (a) 0.75% and (b) the rate (adjusted for statutory reserve
requirements for Eurocurrency liabilities) for Eurodollar deposits for such
3-month period appearing on Reuters Screen LIBOR01 Page (or otherwise on the
Reuters Screen).



--------------------------------------------------------------------------------

ANNEX II

Summary of Terms and Conditions of the

Exchange Notes and the Extended Term Loans

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in Exhibit A to which this Annex II is attached.

 

Issuer:    The Borrower (the “Issuer”). Principal Amount:    The Exchange Notes
will be available only in exchange for the Extended Term Loans on or after the
Initial Maturity Date. The principal amount of any Exchange Note will equal 100%
of the aggregate principal amount of the Extended Term Loan for which it is
exchanged, and any accrued interest then not due will be carried over. In the
case of the initial exchange by the Bridge Lenders, the minimum aggregate
principal amount of Extended Term Loans to be exchanged for the Exchange Notes
shall not be less than $100,000,000; provided that a Bridge Lender may not elect
to exchange only a portion of its outstanding Extended Term Loans for Exchange
Notes unless such portion is equal to or greater than $100,000,000. Maturity
Date:    The Exchange Notes and the Extended Term Loans will mature on the
8-year anniversary of the Bridge Funding Date. Interest Rate:   

The Exchange Notes and the Extended Term Loans will bear interest at a rate per
annum equal to the Total Cap.

 

At any time when the Issuer is in default in the payment of any amount under the
Exchange Notes or Extended Term Loans, such overdue amounts shall bear interest
at 2.00% per annum above the rate otherwise applicable thereto.

   Interest will be payable on the Exchange Notes in arrears semi-annually
commencing on the date that is 6 months after the Initial Maturity Date and on
the final maturity date. Interest on the Exchange Notes shall be calculated on
the basis of a year of 360 days. Optional Redemption:   

The Extended Term Loans may be prepaid, in whole or in part, at the option of
the Issuer, at par plus accrued and unpaid interest to the redemption date.

 

The Exchange Notes will be (a) non-callable for the first 4 years from the
Bridge Funding Date (subject to a 35% equity clawback within the first three
years after the Initial Maturity Date and customary make-whole provisions) and
(b)



--------------------------------------------------------------------------------

   thereafter, callable at par plus accrued interest plus a premium equal to 50%
of the coupon in effect on such Exchange Notes, which premium shall decline
ratably on each yearly anniversary of such sale to zero one year prior to the
maturity of the Exchange Notes; provided that (i) such call protection shall not
apply to any call for redemption issued prior to the issuance of any Exchange
Note and (ii) so long as any such Exchange Notes are held by the Committed
Lenders or their affiliates (other than Asset Management Affiliates (as defined
in the Fee Letter) or for bona fide market making purposes), such notes shall be
callable at any time at par plus accrued interest. Mandatory Offer to Purchase:
  

The Issuer will be required to offer to repay the Extended Term Loans upon the
occurrence of a change of control (to be defined in a manner consistent with the
Documentation Considerations) and, subject to exceptions to be agreed and
consistent with the Documentation Considerations, upon the consummation of
non-ordinary course asset sales (which offers shall be at 100% of the principal
amount of such Extended Term Loans, plus accrued and unpaid interest).

 

Unless the Issuer has exercised its right to redeem the Exchange Notes, the
Issuer will be required to offer to repurchase the Exchange Notes upon the
occurrence of a change of control (to be defined in a manner consistent with the
Documentation Considerations) and, subject to exceptions to be agreed and
consistent with the Documentation Considerations, upon the consummation of
non-ordinary course asset sales (which offers shall be at 101% of the principal
amount of such Exchange Notes (unless such Exchange Notes are held by the
Committed Lenders or their affiliates, other than Asset Management Affiliates or
for bona fide market making purposes, in which case the change of control offer
shall be at 100% of the principal amount of such Exchange Notes) in the case of
a change of control offer and 100% of the principal amount of such Exchange
Notes in the case of any such asset sale offer, in each case plus accrued and
unpaid interest).

Right to Transfer Exchange Notes:    The holders of the Exchange Notes shall
have the absolute and unconditional right to transfer such Exchange Notes in
compliance with applicable law to any third parties. Covenants:    The Exchange
Notes shall be subject to covenants that are consistent with the Documentation
Considerations and based on those contained in the preliminary offering
memorandum or prospectus, if any, used to market the Notes.

 

2



--------------------------------------------------------------------------------

Defeasance; Satisfaction and Discharge:    The Exchange Notes shall be subject
to defeasance and satisfaction and discharge provisions that are consistent with
the Documentation Considerations and based on those contained in the preliminary
offering memorandum or prospectus, if any, used to market the Notes. Events of
Default:    The Exchange Notes shall be subject to events of default (including
grace periods and threshold amounts) that are consistent with the Documentation
Considerations and based on those contained in the preliminary offering
memorandum or prospectus, if any, used to market the Notes. Governing Law and
Forum:    New York.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

Summary of Conditions Precedent

The availability and funding of the Bridge Facility shall be subject to the
satisfaction (or waiver) of solely the following conditions; provided, however,
that, in the event of a Pre-Acquisition Closing Date Funding, the availability
and funding of the Bridge Facility shall be subject to the satisfaction (or
waiver) of solely the following conditions, other than the conditions set forth
in paragraphs 2, 4 and 5 below (such other conditions, the “Acquisition Closing
Date Conditions”).

Capitalized terms used but not otherwise defined herein have the meanings
assigned to such terms in the Commitment Letter (including the Exhibits and
Annexes thereto) to which this Exhibit B is attached.

 

1. The Borrower shall have executed and delivered the Senior Bridge Credit
Documentation and the Lead Arrangers and the Committed Lenders shall have
received:

 

  (a) customary closing certificates, good standing certificates, borrowing
notices and legal opinions; and

 

  (b) a certificate of the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower in an agreed form
certifying that the Borrower and its subsidiaries, on a consolidated basis,
after giving effect to the Transactions, are solvent.

 

2. The Specified Purchase Agreement Representations shall be true and correct as
of the Bridge Funding Date (or, in the event of a Pre-Acquisition Closing Date
Funding, the Acquisition Closing Date) (except, in the case of any Specified
Purchase Agreement Representation which expressly relates to a given date or
period, such representation and warranty shall be true and correct as of the
respective date or for the respective period, as the case may be).

 

3. The Specified Representations shall be true and correct in all material
respects as of the Bridge Funding Date (except, in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that, to the extent that any of the Specified Representations are
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be a
Closing Date Material Adverse Effect (as defined below) for purposes of any such
representations and warranties made or deemed made on, or as of, the Bridge
Funding Date (or any date prior thereto).

 

4.

The Acquisition shall be consummated in compliance with applicable law in
accordance with the terms of the Purchase Agreement, but without giving effect
to any amendments, waivers or consents by the Borrower that are materially
adverse to the interests of the Committed Lenders or the Lead Arrangers in their
respective capacities as such without the consent of the Lead Arrangers (it
being understood that (a) any decrease in the

 

Conditions

Exhibit B – Page 1



--------------------------------------------------------------------------------

  Purchase Price shall not be materially adverse to the interests of the
Committed Lenders or the Lead Arrangers so long as such decrease is allocated to
reduce the Bridge Facility and the Notes on a dollar-for-dollar basis, (b) any
increase in the Purchase Price which is funded solely with cash on hand,
borrowings under the Borrower’s existing credit facilities or the proceeds of
the Equity Offering, and not with proceeds of other indebtedness shall not be
materially adverse to the Committed Lenders or the Lead Arrangers and (c) the
granting of any consent under the Purchase Agreement that is not materially
adverse to the interests of the Committed Lenders or the Lead Arrangers shall
not otherwise constitute an amendment or waiver). After giving effect to the
Acquisition and the financing contemplated hereby, the Borrower and its
subsidiaries will have no indebtedness for borrowed money other than the Bridge
Facility, the Notes, borrowings under their existing credit facilities,
indebtedness incurred in the ordinary course of business and indebtedness in
existence on the date hereof.

 

5. The Equity Offering shall have been consummated on or prior to the
Acquisition Closing Date.

 

6. Since December 31, 2012, there shall have been no state of facts, change,
effect, condition, development, event or occurrence that has had or would
reasonably be expected to have, individually or in the aggregate, a Closing Date
Material Adverse Effect. “Closing Date Material Adverse Effect” means any state
of facts, change, effect, condition, development, event or occurrence that is
materially adverse to the assets, financial condition or results of operations
of the Included Property of the Sites taken as a whole, after giving effect to
the transactions contemplated by the MLAs (as if such transactions were in
effect on the date of the Purchase Agreement); provided, however, that no
adverse change or event arising directly or indirectly from or otherwise
relating directly or indirectly to any of the following shall be deemed either
alone or in combination to constitute, and no such adverse change or event shall
be taken into account in determining whether there has been or would be, a
Closing Date Material Adverse Effect: (i) changes to the wireless communications
industry in the United States generally or the communications tower ownership,
operation, leasing, management and construction business in the United States
generally; (ii) the announcement or disclosure of the transactions contemplated
by the Purchase Agreement; (iii) general economic, regulatory or political
conditions in the United States or changes or developments in the financial or
securities markets; (iv) changes in GAAP or their application; (v) acts of war,
military action, armed hostilities or acts of terrorism; (vi) changes in Law;
(vii) the taking of any action by any Person which is required to be taken
pursuant to the terms of the Purchase Agreement; (viii) the termination of any
Collocation Agreements of the type described on Section 1.1(b) of the AT&T
Disclosure Letter; or (ix) any matter identified in Section 10.2(i) of the AT&T
Disclosure Letter, unless any of the facts, changes, effects, conditions,
developments or occurrences set forth in clauses (i), (iii) or (v) hereof
disproportionately impacts or affects the Included Property of the Sites, taken
as a whole, as compared to other similar portfolios of communications towers.
Defined terms used in this paragraph without definition shall have the meanings
ascribed thereto in the Purchase Agreement.

 

Conditions

Exhibit B -- Page 2



--------------------------------------------------------------------------------

7. All fees and expenses required to be paid on the Bridge Funding Date pursuant
to documentation related to the Transactions entered into among the Borrower,
the Lead Arrangers or the Committed Lenders, in each case to the extent invoiced
at least 3 business days prior to the Bridge Funding Date, shall have been paid
(which amounts may be offset against the proceeds of the Bridge Facility).

 

8. The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been reasonably requested by the Committed Lenders at least 10
days in advance of the Bridge Funding Date.

 

9. The Lead Arrangers and the Investment Banks (as defined in the Fee Letter)
shall have received all customary information to be included in a customary
offering memorandum or, at the option of the Borrower, a registered offering
prospectus supplement (in each case, other than the “description of the notes”
and other information customarily provided by the Investment Banks or their
counsel), including financial statements, business and other financial data of
the type required in a registered offering by Regulation S-X and Regulation S-K
under the Securities Act (other than, in the case of a private placement under
Rule 144A, (x) Rules 3-10, 3-14 and 3-16 of Regulation S-X, (y) any historical
or pro forma or other financial data or information with respect to the Acquired
Assets or the Acquisition (to the extent not then currently available) and
(z) other information customarily excluded in private placements pursuant to
Rule 144A promulgated under the Securities Act) or that would be necessary for
the Investment Banks to receive customary (for high yield debt securities)
“comfort” (including customary “negative assurance” comfort) from independent
accountants in connection with the Notes Issuance, and, in the case of the
annual financial statements, the auditors’ reports thereon, together with drafts
of customary comfort letters that such accounting firms are prepared to deliver
upon closing (the “Required OM Information”).

 

10. The Investment Banks and the Lead Arrangers shall have been afforded a
period (the “Marketing Period”) of at least 15 consecutive business days prior
to the Bridge Funding Date following receipt of the Required OM Information to
seek to place the Notes with qualified purchasers thereof and to syndicate the
Bridge Facility; provided that (a) the entirety of the Marketing Period shall
occur before December 21, 2013 or after January 6, 2014 and (b) November 28,
2013 and November 29, 2013 shall not be included in the Marketing Period.

If the Borrower shall in good faith reasonably believe that it has delivered the
Required OM Information, it may deliver to the Lead Arrangers and the Investment
Banks written notice to that effect (stating when it believes it completed the
applicable delivery), in which case the Required OM Information shall be deemed
to have been delivered on the date of the applicable notice unless the Lead
Arrangers and the Investment Banks in good faith reasonably believe that the
Borrower has not completed delivery of the Required OM Information and, within 3
business days after its receipt of such notice from the Borrower, such person
delivers a written notice to the Borrower to that effect (stating with
specificity the Required OM Information that has not been delivered).

 

Conditions

Exhibit B -- Page 3